           Case 2:20-cv-01582-RSM-MLP Document 14 Filed 09/07/21 Page 1 of 3




 1                                                                           The Honorable Michelle L. Peterson
 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 8                                            AT SEATTLE
 9   DAMARIS WAKONYO MUITA &                                        Case No. 2:20-cv-1582 MLP
10   PHILIP MWANGI KARANJA,
                                                                    STIPULATION AND ORDER TO
11                                      Plaintiffs,                 DISMISS

12                    v.                                            Note on Motion Calendar:
                                                                    August 26, 2021
13
     CYNTHIA MUNITA, Seattle Field Office Director
14   of the United States Citizenship & Immigration
     Services; ALEJANDRO MAYORKAS1, Secretary
15   of the Department of Homeland Security; UR
     JADDOU2, Director of the United States
16   Citizenship & Immigration Services; JEAN KING3,
     Acting Director of the Executive Office for
17
     Immigration Review; MERRICK GARLAND4,
18   Attorney General,

19                                      Defendants.
20           On August 19, 2021, USCIS approved the I-130 visa petition which is the subject of the

21   present litigation. As a result, Plaintiffs Damaris Wakonyo Muita and Philip Mwangi Karanja,

22   and Defendants Cynthia Munita, Alejandro Mayorkas, Ur M. Jaddou, Jean King, and Merrick

23
     1
       Secretary of the Department of Homeland Security Alejandro Mayorkas is automatically substituted in his official
24   capacity for former Secretary Chad Wolf under Federal Rule of Civil Procedure 25.
     2
       Director of the United States Citizenship & Immigration Services Ur M. Jaddou is automatically substituted in her
25   official capacity for former Director Kenneth Cuccinelli under Federal Rule of Civil Procedure 25.
     3
       Acting Director of the Executive Office for Immigration Review Jean King is automatically substituted in her
26   official capacity for former Director James McHenry under Federal Rule of Civil Procedure 25.
     4
       Attorney General Merrick Garland is automatically substituted in his official capacity for former Attorney General
27   Jeffrey Rosen under Federal Rule of Civil Procedure 25.

28   STIPULATION AND ORDER                                                             UNITED STATES ATTORNEY
     TO DISMISS                                                                       700 STEWART STREET, SUITE 5220
     2:20-cv-1582 MLP                                                                   SEATTLE, WASHINGTON 98101
     PAGE– 1                                                                                  (206) 553-7970
           Case 2:20-cv-01582-RSM-MLP Document 14 Filed 09/07/21 Page 2 of 3




 1   Garland, in their official capacities, by and through their counsel of record, agree that this case is

 2   now resolved and can be dismissed with prejudice and without costs or fees to either party.

 3          Stipulated to and presented this 26th day of August, 2021.

 4    OPEN SKY LAW PLLC                                       TESSA M. GORMAN
 5                                                            Acting United States Attorney

 6    s/ Devin T Theriot-Orr                                  s/ Sarah K. Morehead
      DEVIN T THERIOT-ORR, WSBA #33995                        SARAH K. MOREHEAD, WSBA #29680
 7    20415 72nd Ave S Ste 110                                Assistant United States Attorney
      Kent, WA 98032                                          United States Attorney’s Office
 8    Phone: 206-962-5052                                     700 Stewart Street, Suite 5220
 9    Fax: 206-681-9663                                       Seattle, Washington 98101-1271
      Email: Devin@opensky.Law                                Phone: 206-553-7970
10                                                            Fax: 206-553-4067
      Attorney for Plaintiff                                  Email: sarah.morehead@usdoj.gov
11
                                                              Attorney for Defendants
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATION AND ORDER                                                   UNITED STATES ATTORNEY
     TO DISMISS                                                             700 STEWART STREET, SUITE 5220
     2:20-cv-1582 MLP                                                         SEATTLE, WASHINGTON 98101
     PAGE– 2                                                                        (206) 553-7970
           Case 2:20-cv-01582-RSM-MLP Document 14 Filed 09/07/21 Page 3 of 3




 1                                              ORDER

 2           It is hereby so ORDERED that this case is dismissed with prejudice and without costs

 3   or fees to either party.

 4

 5           DATED this 7th day of September, 2021.

 6

 7

 8

 9
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATION AND ORDER                                              UNITED STATES ATTORNEY
     TO DISMISS                                                        700 STEWART STREET, SUITE 5220
     2:20-cv-1582 MLP                                                    SEATTLE, WASHINGTON 98101
     PAGE– 3                                                                   (206) 553-7970
